Title: From Thomas Jefferson to John Jay, 19 June 1779
From: Jefferson, Thomas
To: Jay, John



Sir
Williamsburgh June 19. 1779.

Our delegates by the last post informed us that we might now obtain blank letters of marque for want of which our people have long and exceedingly suffered. I have taken the liberty therefore of desiring them to apply for fifty, and transmit them by a safe conveyance.
The inclosed order being in it’s nature important and generally interesting, I thought it my duty to lay it before Congress as early  as possible, with the reasons supporting it; nothing doubting but it will meet with their approbation; it’s justice seems to have been confirmed by the general sense of the people here.
Before the receipt of your letter desiring a state to be made out of the ravages and enormities, unjustifiable by the usage of civilized nations, committed by the enemy on their late invasion near Portsmouth, I had taken measures for the same purpose meaning to transmit them to you. They are not yet returned to me. I have given the same orders with respect to their still later proceedings in the county of Northumberland.
Our trade has never been so distressed since the time of Lord Dunmore as it is at present by a parcel of trifling privateers under the countenance of two or three larger vessels who keep our little naval force from doing any thing. The uniform train of events which during the whole course of this war we are to suppose has rendered it improper that the American fleet or any part of it should ever come to relieve or countenance the trade of certain places, while the same train of events has as uniformly rendered it proper to confine them to the protection of certain other parts of the continent is a lamentable arrangement of fortune for us. The same ill luck has attended us as to the disposition of the prizes taken by our navy, which tho’ sometimes taken just off our capes, it has always been expedient to carry elsewhere. A British prize would be a more rare phaenomenon here than a comet, because the one has been seen, but the other never was.
I have the pleasure to inclose you the particulars of Colo. Clarke’s success against St. Vincenne, as stated in his letter but lately received, the messenger with his first letter having been killed. Also a letter from Colo. Shelby stating the effect of his success against the seceding Cherokees of Chuccamogga. The damage done them was the killing about half a dozen, burning 11 towns, 20,000 bushels of corn probably collected to forward the expeditions which were to have been planned at the council which was to meet Governor Hamilton at the mouth of Tenissee, and taking as many goods as sold for twenty five thousand pounds. I have the honour to be Sir Your most obedient & most humble servt.,

Th: Jefferson

